                                                                  JS-6
1
2
3                        UNITED STATES DISTRICT COURT
4                      CENTRAL DISTRICT OF CALIFORNIA
5
6
     JENNIFER PERUGINI,                     ) Case No: 2:18-CV-09380-KK
7                                           )
                                            ) [PROPOSED] JUDGMENT
8                Plaintiff                  )
                                            )
9          v.                               )
                                            )
10   NANCY A. BERRYHILL, Acting             )
     Commissioner of Social Security,       )
11                                          )
                 Defendant.                 )
12
13
14         Having approved the Stipulation To Voluntary Remand Pursuant To
     Sentence Four Of 42 U.S.C. § 405(g),
15
           IT IS ORDERED that judgment is entered in accordance with the Order Of
16
     REMAND.
17
18
19
     DATE: June 12, 2019
20                                 HONORABLE KENLY KIYA KATO
                                   United States Magistrate Judge
21
22
23
24
25
26

                                            -1-
